Citation Nr: 1603909	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  07-29 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for asthma, to include as secondary to sinusitis and a pulmonary embolism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to February 1993.

This matter is on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the appeal is currently with the RO in Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is of record.

This appeal was remanded by the Board in January 2012 and April 2013 for further development, and was ultimately denied in a, October 2013 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veteran's Claims (Court) which, in a February 2015 memorandum decision, vacated the decision and remanded the appeal for further consideration.  The appeal was subsequently remanded in July 2015 for the required development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

It is at least as likely as not that the Veteran's asthma is related to his active duty service.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for asthma, to include as secondary to sinusitis and a pulmonary embolism, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA Duty to Notify and Assist VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

The Veteran is claiming entitlement to service connection for asthma, which he asserts is related to his active duty service.  Specifically, at his hearing before the Board in September 2011, he stated that he was first diagnosed with this disorder while he was stationed at the U.S. Naval Base in Yokosuka, Japan, in the late 1980s or early 1990s.  He specifically recalled experiencing "numerous breathing issues" and chest tightness, and was eventually prescribed Azmacort (triamcinolone acetonide) and Proventil (albuterol sulfate), both of which the Board notes are corticosteroid inhalers prescribed for obstructive airway disorders such as asthma.  The evidence of record has also raised the possibility that his asthma may be related to residuals of a service-connected pulmonary embolism, as well as his service-connected sinusitis.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection should be granted, based on the evidence of record.  As an initial matter, the service treatment records do not reflect an explicit diagnosis of asthma while in service.  In fact, physical examinations in January 1989 and January 1991 did not reveal any such complaints.  However, the service treatment records also include an allergy evaluation from September 1992, where the Veteran complained of chest symptoms to include wheezing and other asthmatic symptoms.  Based on these symptoms, he was diagnosed with restrictive airway disease (RAD) and was prescribed Proventil and Azmacort, among other anti-allergy medications.  

The next indication of asthma in the evidence of record was not until he submitted his claim for benefits in December 2001.  The Board notes that this first indication of asthma is approximately 8 years after he left service.  However, the Board does not, in this case, equate the lack of asthma treatment to the absence of asthma symptoms, given that his asthma symptoms have been relatively minor.  Moreover, there is little in the record to diminish the credibility of the Veterans statements that he has continued to experience occasional asthmatic symptoms since the time he left active duty.  

Recognition is given to opinions provided by a VA examiner in February 2012 and May 2013, who opined that it was less likely than not that the Veteran's asthma was related to service.  However, this opinion was inadequate, because it did not discuss the fact that the Veteran was prescribed anti-asthma inhalers while in service.  

The Board has also considered a recent VA examiner's opinion from November 2015, who opined that the Veteran's asthma effectively preceded service and was therefore not related to service.  However, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1132 (West 2014 & Supp. 2015); 38 C.F.R. § 3.304(b) (2015).  In this case, there was no mention of asthma at the Veteran's induction physical examination in August 1986, and there is no clear and unmistakable evidence that such a disorder preexisted service.  Moreover, the VA examiner's mere expectation that the Veteran's asthma preceded service is insufficient to rebut this presumption.  Therefore, the opinion is of minimal probative value.  

In light of the above discussion, the Board concludes that it is at least as likely as not that the Veteran's asthma is related to his active duty service.  As such, the appeal is granted.



ORDER

Service connection for asthma, to include as secondary to sinusitis and a pulmonary embolism, is granted.  




____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


